Citation Nr: 1046240	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  07-11 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating for 
hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1968 to September 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's initial 
rating claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran was afforded a VA examination in May 2006 in 
connection with his January 2006 claim of entitlement to service 
connection.  The most recent private treatment records from Dr. 
MacDonald indicating treatment for hypertension are dated in 
April 2007.  The evidence currently associated with the claims 
file suggests that the Veteran's hypertension may have increased 
in severity, and the prescription medication to control his 
hypertension has been increased.   In this regard, Dr. Marable 
indicated in a September 2006 statement that the Veteran's 
diastolic pressure remained uncontrolled at 90 despite increased 
doses of two medications and that he suspected that further 
increase in medication would be necessary to achieve adequate 
blood pressure control. 

As indicated in the preceding paragraph, the most recent 
treatment records from Dr. MacDonald, who replaced Dr. Marable, 
are dated in April 2007.  There is no indication that the Veteran 
has ceased private treatment for his hypertension.  His updated 
private treatment records are especially relevant in the present 
appeal, as the diagnostic criteria used to rate the severity of 
hypertension requires the party adjudicating the claim to 
determine the predominant diastolic or systolic pressures of 
record.  Because VA is on notice that there are additional 
records that may be applicable to the Veteran's claim and because 
these records may be of use in deciding the claim, these records 
are relevant and should be obtained. 

Further, when available evidence is too old for an adequate 
evaluation of a Veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  As discussed above, the Veteran was last 
afforded a VA examination in May 2006 and the evidence currently 
associated with the claims file suggests that his hypertension 
has increased in severity since such time.  Therefore, the 
Veteran should be afforded a new VA examination so as to assess 
the current nature and severity of his hypertension.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify all VA and non-VA providers 
who have treated him for his hypertension.  
Request that he submit a completed VA Form 
21-4142, Authorization and Consent to 
Release Information to the VA, for private 
treatment records from Dr. MacDonald dated 
from April 2007 to the present.  Advise 
the Veteran that he may submit his private 
treatment records if he so chooses.  All 
reasonable attempts should be made to 
obtain any identified records.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).
2.  After obtaining all outstanding 
treatment records, schedule the Veteran 
for an appropriate examination to 
determine the current nature and severity 
of his hypertension.  The claims file, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  The examiner should note all 
relevant pathology and conduct all 
indicated tests.  The examiner should 
elicit from the Veteran information as to 
the effect, if any, his hypertension has 
upon his occupation.  

3.  Subsequent to the VA examination, 
review the examination report to ensure 
that it is in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, corrective 
procedures must be implemented.

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's initial rating 
claim should be readjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


